DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 3 is objected to because of the following informalities: the expression “other end” (lines 2) should be consistent with the expression “another end” (line 7) of claim 1 or vice versa in order to improve consistency and clarity of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. 	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, the limitation “… the other end is connected …” (lines 3-4, claim 6) is indefinite because it is unclear to determine whether the limitation is referring to the “plurality of the looped conductors” (lines 1-2, claim 6), or, if it is referring to the “looped conductors” (claim 1), or, if it refers to plurality of the looped conductors” (lines 1-2, claim 6).

Examiner’s Note
3.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-5 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUNATO et al (Pub. No.: US 2007/0177414 hereinafter mentioned “Funato”, which was submitted via IDS).
	
As per claim 1, Funato discloses:
An electromagnetic field probe (Fig. 2, see probe 201. Also see [0031] and [0040]) comprising:
a looped conductor with both ends opened (Fig. 12A, see loop conductor signal line 103. Also see [0040] and [0036]); and
one conductor plate (Fig. 12A, see substrate-plate 120b. Also see [0040] and [0036]) disposed parallel to a loop surface of the looped conductor and only on one side of the loop surface (Fig. 12A, see surface of loop conductor signal line 103 and substrate-plate 120b. Also see [0040] and [0036])
having a shape covering the looped conductor and a region inside the looped conductor (Fig. 12A, see loop conductor signal line 103 and substrate-plate 120b. Also see [0040] and [0036]), wherein
one end of the both ends of the looped conductor is connected to the conductor plate (Fig. 12A, see end of loop conductor signal line 103 connected to the substrate-plate 120b. Also see [0040] and [0036]), 
another end is connected to a signal output terminal (Fig. 12A, see end of loop conductor signal line 103 connected to output terminal lead 125b. Also see [0040] and [0036]), and 
a potential difference between the signal output terminal (Fig. 12A, see end of loop conductor signal line 103 connected to output terminal lead 125b. Also see [0040] and [0036]) and the conductor plate (Fig. 12A, see substrate-plate 120b. Also see [0040] and [0036]) is specified as a measurement output (see [0042], [0012]-[0013], [0031] and [0040]).

As per claim 2,  Funato discloses the electromagnetic field probe of claim 1 as described above.
Funato further discloses: 
the signal output terminal is provided on an opposite side to the looped conductor (Fig. 12A, see end of loop conductor signal line 103 connected to output terminal lead 125b. Also see [0040] and [0036]) with reference to the conductor plate (Fig. 12A, see substrate-plate 120b. Also see [0040] and [0036]).

As per claim 3, Funato discloses the electromagnetic field probe of claim 1 as described above.
Funato further discloses: 
one end or the other end of the looped conductor is positioned in a region inside a surface forming a loop (Fig. 12A and 12B, see ends of loop conductor signal line 103. Also see [0040] and [0036]).

As per claim 4, Funato discloses the electromagnetic field probe of claim 3 as described above.
Funato further discloses: 
one end or the other end of the looped conductor is spirally extended to the region inside the surface forming the loop (Fig. 12A and 12B, see ends of loop conductor signal line 103. Also see [0040] and [0036]).

As per claim 5, Funato discloses the electromagnetic field probe of claim 3 as described above.
Funato further discloses: 
one end or the other end of the looped conductor is connected to a conductor plate having a line width larger than a line width of the looped conductor in the region inside the surface forming the loop (Fig. 12A and 12B, see the width of the substrate-plate 120b being larger than the width of the loop conductor signal line 103. Also see [0040] and [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Funato in view of Ando et al (Pub. No.: US 2007/0216408 hereinafter mentioned as “Ando”, which was submitted via IDS).

As per claim 6, Funato discloses the electromagnetic field probe of claim 1 as described above.
Funato further discloses: 
a plurality of the looped conductors (Fig. 12A, see plurality of loop conductor signal line 106a and 106b. Also see [0040] and [0036]) are each provided in different layers (Fig. 12A, see substrate-plate 120a and 120c. Also see [0040] and [0036])
one end of each of the looped conductors (Fig. 12A, see plurality of loop conductor signal line 106. Also see [0040] and [0036]) is connected to the other end of the looped conductor of another layer and the other end is connected to one end of the looped conductor of another layer (Fig. 12A and/or 12B, see loop conductor signal line 103 connected to the plurality of loop conductor signal line 106 via their individual substrate-plate 120 and integrated within sealing member 121. Also see [0040] and [0036]), and 
one end of the looped conductor not connected to another looped conductor is connected to the conductor plate and the other end of the looped conductor not connected to another looped conductor (Fig. 12A and/or 12B, see loop conductor signal line 103 connected to the plurality of loop conductor signal line 106 via their individual substrate-plate 120 and integrated within sealing member 121. Also see [0040] and [0036]) is specified as the signal output terminal (Fig. 12A and/or 12B, see output terminal lead 125a-125c. Also see [0040] and [0036]).
Funato discloses the coil ends connected together via their substrate-plates and/or layers but does not explicitly disclose to convert the plurality of looped conductors into one continuous looped conductor.
However, Ando further discloses:
one end of each of the looped conductors is connected to the other end of the looped conductor of another layer and the other end is connected to one end of the looped conductor of another layer to convert the plurality of looped conductors into one continuous looped conductor (Figs. 11, see loop coils 312, 314, and 316 that formed one continuous looped conductor via contact plug not shown but depicted as item 19 in Fig. 1. Also see [0092] and [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said thickness being “to convert the plurality of looped conductors into one continuous looped conductor” disclosed by Ando into Funato, with the motivation and expected benefit related to improving the sensor by providing a downsized stacked coil, a practical detection sensitivity can be easily obtained, so that downsizing can achieve a high spatial resolution more easily (Ando, Paragraph [0095]).
various changes, modifications, combinations, and the like can be made” (Funato, Paragraph [0116]).

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	SHIMIZU (Pub. No.: US 2015/0022195) teaches “A detector of a magnetic field probe includes a first wiring pattern formed on a first surface of a multilayer substrate and having a predetermined inclination with respect to an axial line direction of the magnetic field probe, a second wiring pattern formed on a second surface and having the predetermined inclination with respect to the axial line direction, and a first penetrating via penetrating through the multilayer substrate in the thickness direction and connecting a front end portion of the first wiring pattern and a front end portion of the second wiring pattern” (Abstract). 
b)	Suga (Pub. No.: US 2003/0001596) teaches a “magnetic field measuring method and system for determining the magnetic field of an integrated circuit (IC) inside the IC package, including the pre-packaged IC. In one embodiment, induced voltages due only to the magnetic field are determined at measurement heights on the order of the line spacings in an integrated circuit. A magnetic probe is used; the probe has a loop of wire parallel to the current, for measuring the induced voltage of the horizontal component of the magnetic field” (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867